R. M. Maher, P.J.
When this case was originally before this Court, we affirmed defendant’s convictions of first-degree murder, MCL 750.316; MSA 28.548, assault with intent to do great bodily harm less than murder, MCL 750.84; MSA 28.279, and felonious assault, MCL 750.82; MSA 28.277. Docket No. 59862, decided September 15, 1983 (Unreported). Defendant sought leave to appeal to the Supreme Court. In lieu of granting leave to appeal, the Supreme Court remanded to this Court for reconsideration of our previous opinion in light of People v Bladel (After Remand), 421 Mich 39; 365 NW2d 56 (1984).
In People v Bladel, supra, the Supreme Court sought to delineate and distinguish the scope of an individual’s Fifth Amendment right to counsel and Sixth Amendment right to counsel, US Const, Am V and Am VI. Regarding the Fifth Amendment, the Supreme Court noted:
"Once an accused invokes his right to have counsel *235present during custodial interrogation, the police must refrain from further interrogation until counsel is made available, unless the accused initiates further communications, exchanges or conversations with the police. Neither Miranda [v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966)] not its progeny limits the Fifth Amendment right to counsel to custodial interrogations conducted prior to arraignment.” (Citations omitted.) Bladel, supra, p 51.
The Supreme Court then focused on the Sixth Amendment:
"Regardless of whether the accused is in custody or subjected to formal interrogation, the Sixth Amendment right to counsel exists whenever the police attempt to elicit incriminating statements. This right to counsel does not depend upon a request by the accused and courts indulge in every reasonable presumption against waiver.” (Citations omitted.) Bladel, supra, p 52.
Recognizing, therefore, that the Sixth Amendament right to counsel is broader than the Fifth Amendment right to counsel, the Supreme Court set itself the task of determining wheter a waiver of the Fifth Amendment right to counsel also waives the Sixth Amendment right to counsel. Of relevance to this case, the Supreme Court held that, to satisfy the Sixth Amendment, where an accused requests an attorney at arraignment, no further interrogation of the accused may be conducted until counsel has been made available— unless the accused initiates further communications. Bladel, supra, p 66.
Turning to the facts of this case, it is noted that on December 24, 1980, defendant was arraigned in the hospital and, at that time, requested that counsel be appointed to represent him. Counsel was not appointed until January 5, 1981. Nevertheless, later on December 24, 1980, Detective *236Smith returned to the hospital and conversed with defendant for over an hour. He again returned on December 29, 1980, and secured a tape-recorded statement from defendant.
We note specifically that on each occasion, Detective Smith took pains to make sure that the requirements of Miranda were satisfied. We may surmise, with some confidence, that neither Detective Smith nor the trial court could foretell the nature of the decision in People v Bladel, supra.1 Nevertheless, that decision compels the suppression of the statements of December 24 and 29, 1980. The trial court’s failure to so order constitutes reversible error. The statements of December 24 and 29, 1980, implicated defendant on the charges of the first-degree murder of Eleanor Bailey and the assault on Marilyn Creekmore. Therefore, we reverse those convictions and remand for a new trial. Defendant’s conviction for the felonious assault on Raymond Grametbauer is affirmed.
Reversed in part and remanded._

 We do not necessarily intimate any substantial disagreement with People v Bladel (After Remand), 421 Mich 39; 365 NW2d 56 (1984). We merely note the difficulty that law enforcement personnel and lower courts sometimes have in anticipating decisions from higher tribunals.